Citation Nr: 1728118	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  17-17 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES


1.  Entitlement to an increased rating for service-connected bladder dysfunction, secondary to service-connected degenerative joint disease, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for service-connected degenerative joint disease, lumbar spine, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for service-connected sensory deficit, right lower extremity, secondary to service-connected degenerative joint disease, currently evaluated as 40 percent disabling.

4.  Entitlement to an increased rating for service-connected sensory deficit, left lower extremity, secondary to service-connected degenerative joint disease, currently evaluated as 20 percent disabling.



ATTORNEY FOR THE BOARD

C. Teague, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active duty service from April 1976 to April 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In a June 2017 submission, the Veteran's attorney withdrew representation.  The Veteran has not appointed a new representative.


FINDING OF FACT

In a written and signed statement received in May 2017, prior to the promulgation of a Board decision, the Veteran indicated that he no longer wished to pursue the appeal for entitlement to increased ratings for service-connected bladder dysfunction, degenerative joint disease, lumbar spine, sensory deficit, right lower extremity, and sensory deficit, left lower extremity.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran regarding the issue of entitlement to an increased rating for bilateral hearing loss have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a written and signed statement from the Veteran, received in May 2017, the Veteran withdrew the perfected appeals for entitlement to increased ratings for service-connected bladder dysfunction, degenerative joint disease, lumbar spine, sensory deficit, right lower extremity, and sensory deficit, left lower extremity.  As the Veteran has withdrawn the appeal on this issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed without prejudice.  38 U.S.C.A. § 7104 (West 2014).


ORDER

The appeals for increased ratings for service-connected bladder dysfunction, degenerative joint disease, lumbar spine, sensory deficit, right lower extremity, and sensory deficit, left lower extremity are dismissed.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


